DETAILED ACTION
This is a response to Applicant reply filed on 02/19/2021, in which claims 25-39 are pending for examination.  Claims 25, 30, and 35 are of independent form. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Note on Double Patenting
The terminal disclaimer filed on 02/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. patent No. 10,791,143 B2 and has been reviewed and accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 25-39 are allowed.  
All previous rejections and objections are withdrawn.
The following is an examiner’s statement of reasons for allowance: the Applicant arguments filed on 02/19/2021 are persuasive. 
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment/Remarks filed on 02/19/2021 point out the reason claims are patentable and non-obvious over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272-9953.  The examiner can normally be reached on Monday ~ Friday, 7:30 A.M ~ 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on (571) 272â€3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/DON G ZHAO/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        03/01/2021